DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 8 and 12 are objected to because of the following reasons, and appropriate correction is required.
-Each of claims 4, 8 and 12 recites the limitation “the reference signal of demodulation reference signal (DM-RS) or channel state information reference signal (CSI-RS)”.  Said limitations are lack of antecedent basis.  It is suggested, and hereafter assumed, that the limitation is changed to – a reference signal of demodulation reference signal (DM-RS) or channel state information reference signal (CSI-RS)--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al (2016/0049997), in view of Mitsubishi Electric, “Views on possible specification impacts of nonlinear precoding schemes” (provided in the IDS 06/25/20).

procedure (comprising (412, 409)) of receiving via (412), from the a station (“base station apparatus 200”, [0062]), nonlinear precoding related information (“system information”, [0093]) identified by the base station (see [0085, 0093]), 
wherein the nonlinear precoding related information includes information (“precoding scheme information”, [0093]) on whether or not nonlinear precoding is applied (see [0089, 0093]), and information (“resource allocation information” and/or “port information”, [0085]) for controlling reference signal configuration (see [0083-0086]), and wherein the information on whether or not the nonlinear precoding is applied indicates whether or not a modulo operation “modulo calculation”  is applied (see [0089]).
Onodera et al  does no teach whether the method comprises transmitting capability information of the terminal to the base station, wherein the nonlinear precoding related information is based on the capability information of the terminal, as claimed.
However, Onodera et al  teaches that  the base station can communicate with a plurality of terminals (400)s (see figure 1), wherein in communications with a terminal, the base station can select either a linear precoding scheme (301) or a nonlinear precoding scheme (302) for communicating with the terminal (see figure 3, and [0064, 0072, 0079]).
In analogous art, Mitsubishi Electric teaches that a base station (NR BS supporting both NL) and LP) can communicate with both a terminal  (NR UE with no modulo) with demodulation capability only for linear precoding and a terminal (NR UE with modulo) with demodulation capability for both of linear precoding and nonlinear precoding (see Figure 2), wherein a 
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Onodera et al, as taught by Mitsubishi Electric, in such a way that the base station would be configurable to communicate with both a terminal  with demodulation capability only for linear precoding and a terminal (NR UE with modulo) with demodulation capability for both of linear precoding and nonlinear precoding, wherein a terminal could transmit, to the base station,  information  on the terminal’s demodulation capability, based upon reception of which, the base station could select either a linear precoding scheme  or a nonlinear precoding scheme for communicating with the terminal, and include in the nonlinear precoding related information with information on the selected precoding scheme indicating the information on whether or not nonlinear precoding is applied, so that with the implementation, the base station would additionally enhanced with capability of communication with terminal(s)  having demodulation capability only for linear precoding.
With the implementation, Onodera et al  in view of Mitsubishi Electric teaches that the method is configurable to comprise:  transmitting, by the terminal,  capability information (being information on its demodulation capability) of the terminal to the base station, wherein 
-Regarding claim 2, in Onodera et al  method in view of Mitsubishi Electric, the information for controlling reference signal configuration inherently does include information on transmission of a certain sounding reference signal (SRS) if the base station does not generate and transmit such the SRS to the terminal; or in another word, in either case of the nonlinear precoding is applied or not applied, the information for controlling reference signal configuration indicates that the transmission of such the SRS  does not exist, or namely, is omitted.
-Regarding claim 3, Onodera et al teaches that in case that in case that the nonlinear precoding is applied, the information for controlling reference signal configuration indicates resource allocation information (“resource allocation information”, [0085]) on frequency position (“frequency regions”, [0037]) of a sounding reference signal (SRS) (“reference signal”, [0086]), (see [0037, 0038, 0083-0086]), (said frequency position considered here equivalent with the “frequency hopping resource position of a sounding reference signal (SRS)”).
-Regarding claim 4, in Onodera et al  method in view of Mitsubishi Electric,  in either case of the nonlinear precoding is applied or not applied, the information for controlling reference signal configuration needs to comprise information for setting at least one of a reference signal of demodulation reference signal (DM-RS) (“DM-RS”, [0039]) or channel state information reference signal (CSI-RS) (“CSI-RS”) different from each other if the base station generates and transmit such the reference signals to the terminal; or in another word, the information for controlling reference signal configuration comprises the information for setting 
-Regarding claim 5, as applied to claim 1 set forth above and herein incorporated, Onodera et al in view of Mitsubishi Electric teaches a method of a base station (“base station apparatus 200”, [0062] of Onodera et al) in a wireless communication system, the method configurable of comprising: receiving, from a terminal (“terminal apparatus 400”, [0080] of Onodera et al ), information on demodulation capability as capability information of the terminal; identifying nonlinear precoding related information (“system information”, [0093] of Onodera et al), based on the capability information of the terminal; and transmitting the nonlinear precoding related information to the terminal, wherein the nonlinear precoding related information includes information (“precoding scheme information”, [0093] of Onodera et al) on whether or not nonlinear precoding is applied, and information (“resource allocation information” and/or “port information”, [0085] of Onodera et al) for controlling reference signal configuration, and wherein the information on whether or not the nonlinear precoding is applied indicates whether or not a modulo operation “modulo calculation”  is applied (see [0089] of Onodera et al).
-Claim 6 is rejected with similar reasons for claim 2.
-Claim 7 is rejected with similar reasons for claim 3.
-Claim 8 is rejected with similar reasons for claim 4.
-Regarding claim 9, as applied to claim 1 set forth above and herein incorporated, Onodera et al  in view of Mitsubishi Electric teaches a terminal (“terminal apparatus 400”, 
-Claim 10 is rejected with similar reasons for claim 2.
-Claim 11 is rejected with similar reasons for claim 3.
-Claim 12 is rejected with similar reasons for claim 4.
-Regarding claim 13, as applied to claim 1 set forth above and herein incorporated, Onodera et al  in view of Mitsubishi Electric teaches a base station in a wireless communication system, the base station (“base station apparatus 200”, [0062] of Onodera et al) (see figure 2 of Onodera et al)  configurable of comprising: a transmitter/receiver (comprising (216)) and a controller (comprising (212, 211) and/or a CPU (“CPU”, [0167] of Onodera et al)  coupled to the 
-Claim 14 is rejected with similar reasons for claim 2.
-Claim 15 is rejected with similar reasons for claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG PHU/
Primary Examiner
Art Unit 2632